Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 10/12/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 4/30/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2, 6, 8, 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(12 as being anticipated by CHU et al. (U.S. Patent Publication No. 2015/0340346).
		Referring to figures 9, Chu et al. teaches a micro light emitting device display apparatus, comprising: 
		a substrate (backplane);  
	a plurality of micro light emitting devices discretely disposed on the substrate;  
	an isolation layer (30) disposed between the micro light emitting devices;  and 
	an air gap (40) disposed between the micro light emitting devices(11, see paragraph# 42), the isolation layer (30), and the substrate (backplane, see figure 9). 
 	Regarding to claim 2, the micro light emitting devices have a first width in a first direction, an area occupied by the air gap (40) between two adjacent micro light emitting devices (11) has a second width in the first direction, and the second width is less than the first width (see figure 9). 
 	Regarding to claim 6, wherein a cross-sectional area of a portion of the isolation layer (30/101) located between two adjacent micro light emitting devices (11) is less than a cross-sectional area of the micro light emitting devices (see figure 9). 
  	Regarding to claim 8, a common electrode (11d/11g) covering the isolation layer (30/101) and electrically connected to the micro light emitting devices(11), and the common electrode (11d/11g) and the common electrode (11d/11g) and the air gap (40) are respectively located on two opposite sides of the isolation layer (see figure 9). 
 	 Regarding to claim 14, the micro light emitting devices have a maximum width in a first direction, two adjacent micro light emitting devices have a maximum pitch in the first direction, 
 	Regarding to claim 15, wherein a surface of the isolation layer defining the air gap is a curved surface concave toward the isolation layer (30, see figure 9). 
 	Regarding to claim 16, the isolation layer comprises a reflective material, a scattering material, or a light-blocking material (see paragraphs # 28, 31, 42). 
 	Regarding to claim 18, the isolation layer (30/101) has a plurality of grooves correspondingly disposed on the micro light emitting devices (11, see figure 9). 
 	Regarding to claim 19, a wavelength conversion layer disposed between the isolation layer, and the wavelength conversion layer is disposed in the grooves of the isolation layer (see figure 17). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (U.S. Patent Publication No. 2015/0340346) as applied to claims 1-2, 6, 8, 14-16, 18-19 above.
		CHU et al. teaches a micro light emitting device display apparatus having a substrate (backplane); a plurality of micro light emitting devices discretely disposed on the substrate; an isolation layer (30) disposed between the micro light emitting devices; and	an air gap (40) disposed between the micro light emitting devices (11, see paragraph# 42), the isolation layer (30), and the substrate.
	However, the reference does not clearly teach the specific width and height ratio of the micro light emitting devices (in claims 3-5), a ratio of the cross-sectional area of the portion of the isolation layer (in claim 7), wherein a width of the micro light emitting devices in a first direction is reduced toward a direction away from the substrate, and the first direction is parallel to the substrate (in claim 12), the maximum width and the minimum width of the micro light emitting device (in claim 13) 

	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the specific width and height ratio of the micro light emitting devices, a ratio of the cross-sectional area of the portion of the isolation layer, wherein a width of the micro light emitting devices in a first direction is reduced toward a direction away from the substrate, and the first direction is parallel to the substrate, the maximum width and the minimum width of the micro light emitting device) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide teach the specific width and height ratio .
	 
Allowable Subject Matter
Claims 9-11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 9-11, 17 are objected because none of the prior art teaches the micro light emitting devices have an epitaxial structure and a first-type electrode and a second-type electrode disposed on two opposite sides of the epitaxial structure, the common electrode comprising: a first-type common electrode layer covering the isolation layer and the micro light emitting devices and directly in contact with the first-type electrode of each of the micro light emitting devices;  and a second-type common electrode layer disposed between the micro light emitting devices and located between the first-type common electrode layer and the isolation layer, wherein the second-type common electrode layer is electrically connected to the micro light emitting devices and the first-type common electrode layer as in claim 9; or wherein each of the micro light emitting devices comprises: an epitaxial structure;  and a first-type electrode and a second-type electrode disposed on two opposite sides of the epitaxial structure, wherein the first-type electrode is electrically connected to the common electrode, the second-type electrode has a surface facing the substrate, the isolation layer covers the surface of the second-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893